Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 11, 2016

The Court of Appeals hereby passes the following order:

A16D0479. EARL V. PARRISH v. THE STATE.

      In 1997, Earl V. Parrish convicted of rape and sentenced to life in prison. His
conviction was affirmed on appeal. See Parrish v. State, 237 Ga. App. 274 (514
SE2d 458) (1999). Parrish subsequently filed an “Extraordinary Motion for New
Trial,” which the trial court denied in an order dated March 31, 2016. Parrish then
filed this application for discretionary appeal on July 26, 2016 seeking review of that
order. We, however, lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Parrish filed his application 117 days after the trial
court's order was entered. Accordingly, the application is untimely and is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             08/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.